Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 01/21/2022 and claims 1-5, 7-12 and 14-19 are now in condition for allowance.
3.	As Applicant pointed out on pages 10-14 of the response, art of record, Sankaran, Guedalia, Cammarota, Wexler or Manglvedkar, does not teach and/or fairly suggest a process for:
“management of Internet-of-Things (IoT) devices by generating a plurality of device profiles individually corresponding to a respective one of the plurality of IoT devices based on a first device data and a second device data, wherein the system includes a controller for executing processes such as interrogation processes, firmware change processes, credential change processes, via the use of a plurality of network addresses corresponding to a plurality of internet of things (IoT) devices for a particular network used to identify a plurality of loT device families individually associated with at least one of the plurality of IoT devices via the plurality of network addresses and determine a plurality of interrogation profiles individually associated with each of the plurality of IoT device families by interrogate the plurality of IoT devices over the network according to a corresponding interrogation profile, wherein the first interrogation profile is associated with a first loT device family of the plurality of IoT device families; and the second interrogation profile is associated with a second loT device family of the plurality of IoT device families; and interrogate a second IoT 
Thus all pending claims 1-5, 7-12 and 14-19 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193